              Case 2:20-cv-00947-JLR Document 10 Filed 03/08/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          KENNETH BURNETT,                             CASE NO. C20-0947JLR

11                               Plaintiff,              ORDER DIRECTING
                   v.                                    SUPPLEMENTAL BRIEFING
12
            UNITED STATES OF AMERICA,
13
                                 Defendant.
14

15          Before the court is Petitioner Kenneth Burnett’s motion to vacate the judgment in

16   his criminal matter under 28 U.S.C. § 2255. (Mot (Dkt. # 1); see also Reply (Dkt. # 9).)

17   Mr. Burnett contends that the court must vacate his conviction in his criminal matter in

18   light of the Supreme Court’s decision in Rehaif v. United States, __ U.S. __, 139 S. Ct.

19   2191 (2019). Respondent the United States of America (“the Government”) opposes Mr.

20   Burnett’s motion. (Resp. (Dkt. # 5).)

21          On reply, Mr. Burnett requests a stay in this case due to the Supreme Court

22   granting certiorari in United States v. Gary on January 8, 2021. (See Reply at 9); 954


     ORDER - 1
              Case 2:20-cv-00947-JLR Document 10 Filed 03/08/21 Page 2 of 2




 1   F.3d 194 (4th Cir. 2020), cert. granted, No. 20-444, 2021 WL 77245 (U.S. Jan. 8, 2021)

 2   (finding that a Rehaif error is structural and vacating conviction). The Supreme Court

 3   granted certiorari after the Government filed its response to Mr. Burnett’s petition. (See

 4   Resp. (filed December 21, 2020).)

 5          The court DIRECTS the parties to provide supplemental briefing on the question

 6   of whether the court should stay this case until the Supreme Court has issued a ruling in

 7   Gary. The parties shall file briefs, limited to six pages, addressing this question by

 8   Friday, March 19, 2021. There shall be no replies unless otherwise ordered by the court.

 9   The court DIRECTS the clerk to renote Mr. Burnett’s motion to vacate (Dkt. # 1) for

10   March 19, 2021.

11

12          Dated this 8th day of March, 2021.

13

14                                                     A
                                                       JAMES L. ROBART
15
                                                       United States District Judge
16

17

18

19

20

21

22


     ORDER - 2
